Citation Nr: 0841077	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  02-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to December 2, 
1999, for the grant of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder, rated 50 percent disabling prior 
to March 1, 2005.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, rated 70 percent disabling from March 1, 
2005.

(A separate decision will be issued with regard to the issue 
of entitlement to an increased initial evaluation for 
diabetes mellitus with retinopathy and loss of sexual 
potency, currently evaluated as 20 percent disabling.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A May 2001 rating decision granted service connection for 
post-traumatic stress disorder (PTSD), and assigned a 50 
percent disability rating, effective December 2, 1999.  The 
veteran disagreed with the rating assigned and the effective 
date of the grant of service connection.  In a November 2005 
rating decision, the RO increased the disability rating to 70 
percent disabling, effective March 1, 2005.  Although an 
increased rating has been granted, the issue remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  In July 
2006, these issues were remanded for further development.

Review of the evidence of record shows that the veteran has 
claimed entitlement to service connection for depression.  It 
does not appear that such issue has been adjudicated by the 
RO, thus such issue is referred to the RO for appropriate 
action.

At an April 2004 VA examination, the veteran reported that he 
has not worked since 2000, and VA outpatient treatment 
records on file dated in 2004, 2005, and 2006, reflect that 
with regard to his employment status he cannot work.  The 
Board construes such notations as a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  Such issue is 
referred to the RO for appropriate action.

The issues of entitlement to an increased initial evaluation 
for post-traumatic stress disorder, rated 50 percent 
disabling prior to March 1, 2005, and entitlement to an 
increased evaluation for post-traumatic stress disorder, 
rated 70 percent disabling from March 1, 2005, are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  On September 13, 1995, a claim of service connection for 
PTSD was received.

2.  Prior to December 2, 1999, there is no medical evidence 
of a diagnosis of PTSD in conformity with the Diagnostic and 
Statistical Manual, Fourth Edition.


CONCLUSION OF LAW

The criteria for an effective date prior to December 2, 1999, 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran filed his claim of 
service connection for PTSD prior to enactment of the VCAA, 
and service connection was established for PTSD per a May 
2001 rating decision.  Although a VCAA letter was never 
issued with regard to the underlying service connection 
claim, in July 2006, a VCAA letter was issued with regard to 
the veteran's claim for an earlier effective date for the 
grant of service connection for PTSD.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Specifically, the veteran was informed that VA is responsible 
for obtaining any relevant records from any Federal Agency, 
and would make reasonable efforts to obtain relevant records 
not held by a Federal Agency, such as state or local 
government, private medical facilities, or current or former 
employers.  The veteran was informed that he must provide 
enough information so the relevant records could be 
requested.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the July 2006 VCAA notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
claims folder contains the veteran's service medical records, 
and post-service VA examination reports.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to an earlier effective date for the 
grant of service connection.  

Earlier effective date

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

On September 13, 1995, the veteran filed a claim of service 
connection for PTSD.  An October 1995 VA letter was sent to 
the veteran requesting information regarding his claimed 
PTSD.  VA outpatient treatment records dated March 1, 1993 to 
January 22, 1996 were reviewed.  A July 12, 1995 VA 
outpatient clinical record reflects diagnoses of diabetes 
mellitus, hypertensive vascular disease, irritable bowel 
syndrome, and gastroesophageal reflux disease, and also 
reflects that the veteran was "counselled re poss PTSD."  A 
separate record reflects a clinical request due to 
"emotional concerns - poss PTSD."  The consultation report 
conducted by a social worker reflects the veteran's report 
that he had been married three times, and has had several 
jobs.  He reported a lot of problems with relationships, and 
other problems that "appear symptomatic of PTSD."  The 
examiner noted that he had never been treated for PTSD.  The 
Vet Center was discussed and the veteran was amenable to 
going, and he was given information on how to access these 
services.  Such claim was denied in a June 1996 rating 
decision on the basis that there was no confirmed diagnosis 
of PTSD, and that that he had failed to provide requested 
information pertaining to any claimed stressors.

In July 1996, the veteran filed a notice of disagreement with 
regard to the denial of service connection; a statement of 
the case was issued in July 1996; and, a substantive appeal 
was received in September 1996.

On January 29, 1997, the veteran underwent a VA psychiatric 
examination.  The examiner noted that the veteran's claim for 
PTSD was mixed with philosophic and political convictions.  
He initially believed that Vietnam was a just cause; however, 
later he changed his mind and became convinced that the 
American presence in Vietnam was not a just cause and he was 
fighting for false reasons.  He felt guilt about this and 
became convinced that his PTSD stemmed from his fight for 
unjustified reasons.  He received a PTSD questionnaire to 
fill out, but did not fill it out because he thought he 
should be interviewed.  Upon mental status examination, there 
were no cognitive abnormalities.  The examiner stated that 
the veteran was highly educated and explained his problems 
stemming from his philosophical convictions and from the war 
actions which he had to perform as a part of his duty.  The 
examiner stated as follows:

[w]hether or not this is accepted as Post-traumatic 
stress disorder it is very difficult for the 
examiner.  I am unable to diagnose post-traumatic 
stress disorder as such with regard to this 
veteran.  His philosophical conviction is shared 
with some feelings among several writers, and 
artists in our country but I am convinced that for 
clinical application this conviction is valid.  

The examiner's impression was essentially normal mental 
status examination, and PTSD was not diagnosed.  

In January 1998, a rating decision was issued which continued 
the denial of service connection on the basis that the 
veteran had failed to provide any evidence pertaining to any 
claimed stressors, and based on the January 1997 VA 
examination findings of no PTSD.

A May 2001 rating decision granted service connection for 
PTSD, and assigned a 50 percent evaluation effective December 
2, 1999.  The RO explained that it was assigning an effective 
date of December 2, 1999, based on a VA outpatient record 
which stated "has suspected PTSD."  A mental health clinic 
evaluation was recommended.  The Board has located a VA 
outpatient treatment record dated December 28, 1999, which 
refers to suspected PTSD.  At any rate, the RO viewed the 
notation of suspected PTSD in connection with a subsequent VA 
psychiatric evaluation which resulted in a clear diagnosis of 
PTSD, and assigned an effective date of December 2, 1999 for 
the grant of service connection for PTSD.  

In support of his claim for an earlier effective date for the 
grant of service connection for PTSD, the veteran has taken 
issue with the January 1997 VA examiner's assessment of no 
diagnosis of PTSD, and has stated that he has had PTSD since 
service.  

It is clear that the veteran initially filed a claim of 
service connection for PTSD on September 13, 1995, thus this 
constitutes the date of claim.  The veteran does not claim, 
nor does the evidence of record reflect, that a claim of 
service connection was filed prior to this date.  At the time 
of issuance of the June 1996 rating decision, the only 
medical evidence on file pertaining to his claim of service 
connection for PTSD consisted of the July 12, 1995 VA 
outpatient clinical record.  Such evaluation reflects that 
the veteran's complaints "appear symptomatic of PTSD."  The 
Board notes, however, that such clinical record consists of a 
short paragraph consisting solely of the complaints of the 
veteran pertaining to his marriages and jobs, and otherwise 
does not contain any specific symptomatology or any objective 
findings of the examining social worker.  Moreover, the 
social worker did not conduct a mental status examination, 
nor was a diagnosis of PTSD rendered.  It was suggested that 
his complaints might be symptomatic of PTSD; however, there 
is no confirmed diagnosis.  The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  It is clear that the examiner's suspicions 
cannot constitute a diagnosis in conformity with the DSM-IV 
criteria.  Thus, such clinical record cannot provide the 
basis for a diagnosis of PTSD.  

The Board also believes that it is highly significant that 
the January 1997 VA examiner conducted a psychiatric 
examination and determined that a diagnosis of PTSD was not 
warranted.  While acknowledging the veteran's disagreement 
with the examiner's assessment, unfortunately there is no 
medical evidence on file prior to December 2, 1999, 
reflecting a diagnosis of PTSD in conformity with the DSM-IV 
criteria.  The only VA clinical record that addresses a 
psychiatric disability is dated in December 1997, and 
reflects an assessment of depression, mild with no objective 
findings.

Review of the record shows that although the veteran filed a 
claim of service connection for PTSD and certain outpatient 
records included references to possible or suspected PTSD, VA 
psychiatric examination in January 1997 (conducted for the 
express purpose of ascertaining whether a medical diagnosis 
of PTSD was warranted) found no PTSD at that time.  
Subsequent medical diagnoses of PTSD were made.  The RO has 
determined that there was no medical diagnosis of PTSD prior 
to December 2, 1999.  The Board's review of the record 
reveals subsequent diagnoses of PTSD, but no adequate medical 
diagnosis of PTSD prior to December 2, 1999.  

Based on the above, there is no basis for assigning an 
effective date prior to December 2, 1999, for the grant of 
service connection for PTSD.  The Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not for 
application in this case because the preponderance of the 
evidence is against the assignment of an earlier effective 
date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to December 2, 1999, 
for the grant of service connection for PTSD is not 
warranted.  To this extent, the appeal is denied.  


REMAND

As detailed, the veteran's PTSD is rated 50 percent 
disabling, effective December 2, 1999, and 70 percent 
disabling, effective March 1, 2005.  Initially, the Board 
notes that the most recent VA examination conducted was in 
April 2004; at that time, the veteran reported that he had 
not worked since 2000 and the examiner assigned a Global 
Assessment of Functioning (GAF) score of 50 representative of 
serious symptoms.  VA outpatient treatment records on file 
dated in 2004, 2005, and 2006, are replete with assessments 
that the veteran's PTSD is manifested by severe limitations 
in social environment (no friends, no activities, no hobbies 
or interests), mood (chronic sadness, guilt and bitterness) 
and employment (cannot work, cannot tolerate the stress of 
activities or interaction with others.)  In light of the 
veteran's documented complaints in the VA outpatient 
treatment records, the assessments in such records, and in 
consideration of lay statements received in August 2006, the 
Board finds that a new VA examination is warranted to assess 
the severity of his PTSD.  See VAOPGCPREC 11-95 (April 7, 
1995) (While the Board is not required to direct a new 
examination simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination.).

In a statement received from the veteran in August 2006, he 
reported continuing to seek group treatment on a weekly basis 
and individual treatment every few months.  The evidence of 
record contains VA outpatient treatment records dated through 
December 2007.  Thus, updated VA outpatient treatment records 
should be obtained from December 2007 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA treatment records should 
be obtained, from December 2007 to the 
present.

2.  The veteran should be scheduled for a 
VA mental examination with a psychiatrist 
or psychologist to determine the current 
severity of his PTSD.  The claims folder 
must be made available to the examiner 
and reviewed in conjunction with the 
examination.  The examiner should be 
asked to comment on the severity of the 
veteran's PTSD, to include whether the 
veteran has any occupational or social 
impairment due to his service-connected 
PTSD.  Examination findings should be 
reported to allow for evaluation of PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  A GAF score should be 
provided.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if an increased rating is 
warranted for PTSD.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


